IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-18-00264-CV

                             IN RE STACY LYNN BONE


                                 Original Proceeding



                                        ORDER

         Relator’s Petition for Writ of Mandamus and Emergency Motion for Temporary

Relief to Stay Trial Court Proceedings were filed on August 13, 2018. The emergency

motion to stay is granted. See TEX. R. APP. P. 52.10(b). The temporary hearing on real-

party-in-interest’s motion to modify the divorce decree, to the extent it seeks to expand

the geographic restriction in the Agreed Divorce, is stayed until further order of this

Court.

         Further, the Court requests a response to Relator’s Petition for Writ of Mandamus

from the parties to the proceeding. See TEX. R. APP. P. 52.8(b). Any response shall be filed

with the Clerk of this Court no later than 7 days from the date of this order.
                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis would deny the Mandamus Petition)
Motion granted; Response requested
Order issued and filed August 13, 2018




In re Bone                                                Page 2